United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                July 7, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60643
                          Summary Calendar


VINCENTE FAJARDO-ESTRADA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91 465 814
                        --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Vincente Fajardo-Estrada challenges a final order of

removal issued by the Board of Immigration Appeals (BIA)

on July 3, 2002.   Following an evidentiary hearing, the

immigration judge (IJ) found Fajardo-Estrada removable on the

charge of inadmissibility under section 212(a)(6)(E)(i) of the

INA, 8 U.S.C. § 1182(a)(6)(E)(i), for knowingly encouraging,

inducing, assisting, abetting, or aiding another alien to enter

or trying to enter the United States in violation of law,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60643
                                -2-

based on his conviction for aiding and abetting illegal entry,

8 U.S.C. § 1325(a)(3).   The IJ also denied his application for

cancellation of removal and denied his request for voluntary

departure.   The BIA summarily affirmed the IJ’s decision pursuant

to 8 C.F.R. § 3.1(a)(7).

     Fajardo-Estrada argues that the BIA violated his right

to due process by affirming his appeal without opinion.

He argues that because the BIA did not give an explanation

for its decision, he has no indication that his appeal received

any consideration on the merits.

     This court rejected a due process challenge to the

“streamlining” regulation, 8 C.F.R. § 3.1(a)(7), which authorizes

a single Board member to affirm, without opinion, the results

of an immigration judge’s decision, in Soadjede v. Ashcroft,

324 F.3d 830, 832-33 (5th Cir. 2003).     This court held that the

summary affirmance procedures do not violate due process and do

not deprive the court of a basis for judicial review.    We agreed

with the First Circuit’s statements in Albathani v. INS, 318 F.3d

365 (1st Cir. 2003), that the use of the summary affirmance

procedures do not lead to the inference that the BIA did not

conduct the required review.   Soadjede, 324 F.3d at 832.

     Fajardo-Estrada does not argue that his case did not meet

the criteria for application of the streamlined review procedures

contained in 8 C.F.R. § 3.1(a)(7)(ii).    Nor does he argue that
                           No. 02-60643
                                -3-

the decision in his case is not supported by substantial

evidence, and thus, he has abandoned the merits of his

immigration appeal.   Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987); Soadjede, 324 F.3d

at 833.

     PETITION FOR REVIEW DENIED.